DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 16/519,727, filed on 22 February 2022, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements filed on 22 November 2019 and 18 February 2022 have been considered. An initialed copy of form 1449 for each IDS is enclosed herewith.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance. For mental processes, the courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. See MPEP 2106.04(a)(2)(III).
	In the instant application, independent claim 1 recites “determining, by a computing system that comprises one or more computing devices, that a first autonomous vehicle is in an idle state in which the first autonomous vehicle is online with a service entity and is not performing a vehicle service” and “determining, by the computing system, a task for the first autonomous vehicle to perform while the first autonomous vehicle is in the idle state based at least in part on at least one of the one or more vehicle parameters or the one or more environmental parameters”.  Independent claims 13 and 18 recite substantially similar limitations.  Determining is an evaluation that may be performed in the human mind. These claim limitations, when given their broadest reasonable interpretation, are mental processes. That the determinations are performed by a computing system does not distinguish the claims from mental processes performed in the mind. Therefore, these limitations are abstract ideas and claims 1, 13, and 18 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1, 13, and 18 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “a computing system that comprises one or more computing devices”, claim 13 recites a “computing system comprising: one or more processors; and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the computing system to perform operations”, and claim 18 recites “[o]ne or more tangible, non-transitory, computer-readable media that collectively store instructions that, when executed by one or more processors, cause the one or more processors to perform operations”. Each of these additional limitations is a computer, recited at a high level of generality. In relation to the previously-identified abstract ideas, these generic computers are merely a used as a tool to perform the abstract idea, which are not meaningful limitations on the judicial exception. Claim 1 also recites the additional elements “obtaining, by the computing system, one or more vehicle parameters associated with the first autonomous vehicle that is in the idle state and one or more environmental parameters”, and “communicating, by the computing system, data indicative of the task for the first autonomous vehicle to perform while the first autonomous vehicle is in the idle state”.  Claims 13 and 18 recite substantially similar limitations. Data gathering and outputting data are extra-solution activity, which does not integrate the judicial exception into a practical application of that exception. Obtaining vehicle parameters and environmental parameters by the computing system is data gathering. Communicating data by the computing system is outputting data. These additional elements do not integrate the judicial exception into a practical application of that exception. Therefore, claims 1, 13, and 18 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1, 13, and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. Obtaining data and communicating data using a computer are well understood, routine and conventional activities previously known to the industry. Further, obtaining vehicle and environmental parameters by a computer and communicating data by a computer are both examples of generic computing functions, i.e., receiving data and transmitting data over a network. Generic computing functions performed by a generic computer are not enough to amount to significantly more than the judicial exception. Therefore, claims 1, 13, and 18 do not recite additional elements that amount to significantly more than the judicial exception.
Based on the above analysis, claims 1, 11 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 2 recites “wherein the one or more vehicle parameters comprise data indicative of at least one of a current location of the first autonomous vehicle, an electric charge level of the first autonomous vehicle, a fuel level of the first autonomous vehicle, an available data storage level of the first autonomous vehicle, an amount of time the first autonomous vehicle has been in the idle state, a physical proximity to one or more second vehicles that are online with the service entity, a restriction associated with the first autonomous vehicle, or a preference associated with the first autonomous vehicle”, which further defines the previously-identified additional element obtaining one or more vehicle parameters. However, this additional element, as further defined is still data gathering and is still a generic computing function. Therefore, claim 2 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 3 recites “wherein the one or more environmental parameters comprise data indicative of at least one of a weather condition, a traffic condition, an event, one or more locations of one or more second vehicles that are online with the service entity, a volume of service requests for vehicle services, or a geographic area with an imbalance in a number of vehicles associated with the geographic area”, which further defines the previously-identified additional element obtaining one or more environmental parameters. However, this additional element, as further defined is still data gathering and is still a generic computing function. Therefore, claim 2 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 4 recites “identifying, by the computing system, a plurality of candidate tasks for the first autonomous vehicle; and selecting, by the computing system from the plurality of candidate tasks, the task for the first autonomous vehicle to perform while the first autonomous vehicle is in the idle state”, which may be performed mentally. Claim 4 does not recite any new additional elements. Therefore, claim 4 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 5 recites “wherein each of the plurality of candidate tasks is associated with a priority weight”, which further defines the previously-identified abstract idea determining a task. However, determining a task, even as further defined, may still be performed mentally. Claim 5 does not recite any new additional elements. Therefore, claim 5 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 6 recites “wherein at least one of the priority weights associated with at least one of the candidate tasks is based at least in part on at least one of the one or more vehicle parameters or the one or more environmental parameters”, which further defines the previously-identified abstract idea determining a task. However, determining a task, even as further defined, may still be performed mentally. Claim 6 does not recite any new additional elements. Therefore, claim 6 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 7 recites “wherein the plurality of candidate tasks comprises a supply re-positioning task, a deactivation task, and at least one other task, and wherein a first priority weight associated with the supply re-positioning task is greater than at least one second priority weight associated with the at least one other task, and wherein the at least one second priority weight is greater than a third priority weight associated with the deactivation task”, which further defines the previously-identified abstract idea determining a task. However, determining a task, even as further defined, may still be performed mentally. Claim 7 does not recite any new additional elements. Therefore, claim 7 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 8 recites “wherein the first autonomous vehicle is located in a first geographic area, and wherein the supply re-positioning task comprises traveling to a second geographic area with an imbalance in a number of vehicles associated with the second geographic area”, which further defines the previously-identified abstract idea determining a task. However, determining a task, even as further defined, may still be performed mentally. Claim 8 does not recite any new additional elements. Therefore, claim 8 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 9 recites “wherein the task for the first autonomous vehicle to perform while in the idle state comprises at least one of a testing task or a data acquisition task, wherein the testing task comprises testing at least one of software 52or hardware implemented on the first autonomous vehicle, and wherein the data acquisition task comprises acquiring sensor data associated with a geographic area”, which further defines the previously-identified abstract idea determining a task. However, determining a task, even as further defined, may still be performed mentally. Claim 9 does not recite any new additional elements. Therefore, claim 9 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 10 recites “wherein the task for the first autonomous vehicle to perform while in the idle state comprises a circling task, wherein the first autonomous vehicle is located in a first geographic area, wherein the circling task comprises the first autonomous vehicle traveling within the first geographic area”, which further defines the previously-identified abstract idea determining a task. However, determining a task, even as further defined, may still be performed mentally. Claim 10 does not recite any new additional elements. Therefore, claim 10 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 11 recites “wherein the task for the first autonomous vehicle to perform while in the idle state comprises a vehicle assistance task, wherein the vehicle assistance task comprises the first autonomous vehicle travelling to a location of a second autonomous vehicle that is online with the service entity to provide assistance to the second autonomous vehicle”, which further defines the previously-identified abstract idea determining a task. However, determining a task, even as further defined, may still be performed mentally. Claim 11 does not recite any new additional elements. Therefore, claim 11 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 12 recites “determining, by the computing system, a second task for the first autonomous vehicle to perform while the first autonomous vehicle is in the idle state”, which may be performed mentally. Claim 12 also recites the new additional element “obtaining, by the computing system, data indicative of a confirmation that the first autonomous vehicle has completed the task”. Data gathering is extra-solution activity, which does not integrate the judicial exception into a practical application of that exception. Obtaining data indicative of a confirmation is data gathering and is also a generic computing function, i.e., receiving data. Therefore, claim 12 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 14 recites “determining that the autonomous vehicle is not assigned to a second vehicle service assignment”, which may be performed mentally. Claim 14 also recites the new additional element “obtaining, from the autonomous vehicle, data indicating that the autonomous vehicle has completed a first vehicle service assignment”. Data gathering is extra-solution activity, which does not integrate the judicial exception into a practical application of that exception. Obtaining data indicative of a confirmation is data gathering and is also a generic computing function, i.e., receiving data. Therefore, claim 14 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 15 recites “determining the task for the autonomous vehicle based at least in part on a task hierarchy, wherein the task hierarchy is indicative of a highest priority associated with a supply re- positioning task and a lowest priority associated with a de-activation task”, which further defines the previously-identified abstract idea determining a task. However, determining a task, even as further defined, may still be performed mentally. Claim 15 does not recite any new additional elements. Therefore, claim 15 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 16 recites the additional element “communicating data indicative of a vehicle service assignment for the autonomous vehicle, wherein performance of the vehicle service assignment by the autonomous vehicle is prioritized over performance of the task by the autonomous vehicle”. Outputting data is extra-solution activity, which does not integrate the judicial exception into a practical application of that exception. Communicating data indicative of a vehicle service is outputting data. Therefore, claim 16 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 17 recites “determining the task for the autonomous vehicle to perform while the autonomous vehicle is in the idle state based at least in part on at least one of the one or more environmental parameters”, which may be performed mentally. Claim 17 also recites the new additional element “obtaining one or more environmental parameters associated with at least one of an environment in which the autonomous vehicle is operating or the service entity”. Data gathering is extra-solution activity, which does not integrate the judicial exception into a practical application of that exception. Obtaining data indicative of a confirmation is data gathering and is also a generic computing function, i.e., receiving data. Therefore, claim 17 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 19 recites “determining whether the autonomous vehicle can be re-positioned to the geographic area based at least in part on at least one of the one or more vehicle parameters or the one or more environment parameters; wherein if it is determined that the autonomous vehicle can be re- positioned to the geographic area, the task for the autonomous vehicle to perform while in the idle state is a supply re-positioning task associated with the geographic area; and wherein if it is determined that the autonomous vehicle cannot be re- positioned to the geographic area, the task for the autonomous vehicle to perform while in the idle state is a task other than the supply re-positioning task”, which may be performed mentally.  Claim 19 also recites the new additional element “obtaining data indicative of a geographic area with an imbalance in a number of vehicles associated with the geographic area, wherein the imbalance comprises a deficit in the number of vehicles”. Data gathering is extra-solution activity, which does not integrate the judicial exception into a practical application of that exception. Obtaining data indicative of a confirmation is data gathering and is also a generic computing function, i.e., receiving data. Therefore, claim 19 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 20 recites “wherein each of the plurality of candidate tasks are associated with a priority, and wherein determining the task for the autonomous vehicle to perform while the autonomous vehicle is in the idle state comprises determining the task for the autonomous vehicle based at least in part on the priorities associated with the plurality of candidate tasks”, which further defines the previously-identified abstract idea determining the task.  However, determining a task, even as further defined, may still be performed mentally. Claim 20 does not recite any new additional elements. Therefore, claim 20 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poeppel et al. (US 2018/0178741 A1, “Poeppel”).

	Regarding claims 1 and 18, Poeppel discloses decreasing autonomous vehicle power consumption and teaches:
determining, by a computing system that comprises one or more computing devices, that a first autonomous vehicle is in an idle state in which the first autonomous vehicle is online with a service entity and is not performing a vehicle service (vehicle computing system 108 can determine a place to park for a vehicle awaiting a trip  – see at least ¶ [0034]); 
obtaining, by the computing system, one or more vehicle parameters associated with the first autonomous vehicle that is in the idle state and one or more environmental parameters (data acquisition system 112 of vehicle computing system 108 may include GPS equipment – see at least ¶ [0030]; acquired GPS data = vehicle parameter; vehicle computing system 108 can determine locations and amount of autonomous vehicles – see at least ¶ [0037]; environmental parameter = locations of other autonomous vehicles; predicted demand for an event may be determined by vehicle computing system 108 – see at least Fig. 3 and ¶ [0034], [0036]; environmental parameter = demand and event; environmental parameters – see at least ¶ [0037]); 
determining, by the computing system, a task for the first autonomous vehicle to perform while the first autonomous vehicle is in the idle state based at least in part on at least one of the one or more vehicle parameters or the one or more environmental parameters (vehicle computing system 108 can consider the amount of available resources and demand to determine a location for vehicle 102 to park – see at least ¶ [0040]); and 
communicating, by the computing system, data indicative of the task for the first autonomous vehicle to perform while the first autonomous vehicle is in the idle state (computing system 108 can send signals to one or more control system 108 of vehicle 102 that cause the control system to park the vehicle – see at least ¶ [0053]).  

Regarding claim 2, Poeppel further teaches:
wherein the one or more vehicle parameters comprise data indicative of at least one of a current location of the first autonomous vehicle (data acquisition system 112 of vehicle computing system 108 may include GPS equipment – see at least ¶ [0030]), an electric charge level of the first autonomous vehicle, a fuel level of the first autonomous vehicle, an available data storage level of the first autonomous vehicle, an amount of time the first autonomous vehicle has been in the idle state, a physical proximity to one or more second vehicles that are online with the service entity, a restriction associated with the first autonomous vehicle, or a preference associated with the first autonomous vehicle.  

Regarding claim 3, Poeppel further teaches:
wherein the one or more environmental parameters comprise data indicative of at least one of a weather condition, a traffic condition, an event, one or more locations of one or more second vehicles that are online with the service entity, a volume of service requests for vehicle services, or a geographic area with an imbalance in a number of vehicles associated with the geographic area (vehicle computing system 108 can determine locations and amount of autonomous vehicles – see at least ¶ [0037]; predicted demand for an event may be determined by vehicle computing system 108 – see at least Fig. 3 and ¶ [0034], [0036]).  

Claims 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbach et al. (US 9,368,026 B1, “Herbach”).

Regarding claim 13, Herbach discloses fallback request for autonomous vehicles and teaches:
one or more processors; and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the computing system to perform operations (server computing device 210, vehicle computing device 110 – see at least Fig. 5; devices 210 and 110 may include processors and memory – see at least Fig. 3 and 9:48-53) comprising:
determining that an autonomous vehicle is in an idle state, wherein the autonomous vehicle is online with a service entity (upon receiving a task request, server computing devices 210 may identify a vehicle based on availability and location – see at least 12:6-12); 
obtaining one or more vehicle parameters associated with the autonomous vehicle that is in the idle state (vehicle self-driving systems may transmit status updates to the vehicle’s computing device, such as fuel level and sensor measurements – see at least 4:56-65); 
determining a task for the autonomous vehicle to perform while the autonomous vehicle is in the idle state based at least in part on at least one of the one or more vehicle parameters (vehicle’s computing device may use the status updates to determine if a trigger condition for a task is met – see at least 4:45-65); and  53
communicating data indicative of the task for the autonomous vehicle to perform while the autonomous vehicle is in the idle state (if the trigger condition is met, a fallback task is triggered and a fallback selector module sends instructions to execute any fallback tasks corresponding to the trigger, e.g., refueling or recharging at a charging station nearest to the vehicle – see at least 5:7-17).  

Regarding claim 14, Herbach further teaches:
wherein determining that the autonomous vehicle is in the idle state comprises obtaining, from the autonomous vehicle, data indicating that the autonomous vehicle has completed a first vehicle service assignment and determining that the autonomous vehicle is not assigned to a second vehicle service assignment (a fallback task may be executed when there are no other tasks in the queue – see at least 5:32-53; i.e., no tasks in the queue is data indicating that any previously queued tasks are completed and no current tasks are assigned; computing device may send status update reports to the dispatching system – see at least 6:25-35).  

Regarding claim 16, Herbach further teaches:
communicating data indicative of a vehicle service assignment for the autonomous vehicle (fallback tasks may include going for maintenance and refueling/recharging – see at least 3:56-67), wherein performance of the vehicle service assignment by the autonomous vehicle is prioritized over performance of the task by the autonomous vehicle (a fallback task having a trigger with a high level of urgency, such as driving to the nearest maintenance garage, may interrupt any non-passenger task – see at least 14:43-56).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Herbach.

Regarding claim 15, Herbach further teaches:
wherein determining the task for the autonomous vehicle to perform while the autonomous vehicle is in the idle state comprises determining the task for the autonomous vehicle based at least in part on a task hierarchy (designation of a level of priority of the fallback task may be include with the instructions – see at least 5:18-31);
[ ] a supply re-positioning task and [ ] a de-activation task (fallback tasks may include pre-positioning and parking – see at least 3:56-67; park until further instructions are received – see at least 5:37-39; i.e., parking until receiving further instructions is deactivating the vehicle).  

Herbach fails to explicitly teach wherein the task hierarchy is indicative of a highest priority associated with a supply re-positioning task and a lowest priority associated with a de-activation task. However, a person of ordinary skill in the art can assign any desired priority level to the different fallback tasks. Assigning one particular fallback task a higher priority than another particular fallback task is merely a design choice for the person of ordinary skill and will have the predictable result of executing tasks based on the assigned priority. Therefore, it would have been obvious to assign a higher priority to a re-positioning task and a lower priority to a de-activation task to yield the predictable result of executing the re-positioning task first when the person or ordinary skill in the art desires to give higher priority to the re-positioning task. 

Claim 4-8, 10, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Poeppel in view of Herbach.

Regarding claim 4, Poeppel fails to teach but Herbach discloses fallback request for autonomous vehicles and teaches:
identifying, by the computing system, a plurality of candidate tasks for the first autonomous vehicle (task overseer module may manage a task queue – see at least 3:41-55); and 
selecting, by the computing system from the plurality of candidate tasks, the task for the first autonomous vehicle to perform while the first autonomous vehicle is in the idle state (fallback selector module may contain instructions for processing received fallback tasks and determining which fallback task to execute and when – see at least 3:41-55).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Poeppel and Herbach to provide for identifying and selecting tasks, as taught by Herbach, to perform useful functions when the vehicle lacks any specific instructions as to what to do next (Herbach at 3:31-34). 

	Regarding claim 5, Herbach further teaches:
wherein each of the plurality of candidate tasks is associated with a priority weight (designation of a level of priority of the fallback task may be include with the instructions – see at least 5:18-31).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Poeppel and Herbach to provide priority weighting, as further taught by Herbach, to perform useful functions when the vehicle lacks any specific instructions as to what to do next (Herbach at 3:31-34). 

	Regarding claim 6, Herbach further teaches:
wherein at least one of the priority weights associated with at least one of the candidate tasks is based at least in part on at least one of the one or more vehicle parameters or the one or more environmental parameters (a fallback task may be given a high level of urgency when there is a problem with the vehicle that can prevent the vehicle from completing a trip – see at least 14:43-56).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Poeppel and Herbach to provide priority weighting, as further taught by Herbach, to perform useful functions when the vehicle lacks any specific instructions as to what to do next (Herbach at 3:31-34). 

Regarding claim 7, Herbach further teaches:
wherein the plurality of candidate tasks comprises a supply re-positioning task, a deactivation task, and at least one other task (non-passenger tasks may include pre-positioning, refueling/recharging, parking, going for maintenance, circling the block, and updating software – see at least 3:56-67).

Herbach fail to explicitly teach wherein a first priority weight associated with the supply re-positioning task is greater than at least one second priority weight associated with the at least one other task, and wherein the at least one second priority weight is greater than a third priority weight associated with the deactivation task.  However, a person of ordinary skill in the art can assign any desired priority level to the different fallback tasks. Assigning one particular fallback task a higher priority than another particular fallback task is merely a design choice for the person of ordinary skill and will have the predictable result of executing tasks based on the assigned priority. Therefore, it would have been obvious to assign a highest priority to a re-positioning task and a lowest priority to a de-activation task to yield the predictable result of executing the re-positioning task first when the person or ordinary skill in the art desires to give higher priority to the re-positioning task. 

Regarding claim 8, Poeppel further teaches:
wherein the first autonomous vehicle is located in a first geographic area, and wherein the supply re-positioning task comprises traveling to a second geographic area with an imbalance in a number of vehicles associated with the second geographic area (vehicle computing system 108 can consider the amount of available resources and demand to determine a location for vehicle 102 to park – see at least ¶ [0040]; if supply of vehicles is low an demand is high, i.e., an imbalance in vehicles in the area, computing system 108 can direct vehicle 102 to park near location 208 of event 206 causing the demand – see at least ¶ [0041]).  

Regarding claim 10, Herbach further teaches:
wherein the task for the first autonomous vehicle to perform while in the idle state comprises a circling task, wherein the first autonomous vehicle is located in a first geographic area, wherein the circling task comprises the first autonomous vehicle traveling within the first geographic area (non-passenger tasks may include pre-positioning, refueling/recharging, parking, going for maintenance, circling the block, and updating software – see at least 3:56-67).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Poeppel and Herbach to provide a circling task, as further taught by Herbach, to perform useful functions when the vehicle lacks any specific instructions as to what to do next (Herbach at 3:31-34). 

Regarding claim 12, Herbach further teaches:
obtaining, by the computing system, data indicative of a confirmation that the first autonomous vehicle has completed the task; and determining, by the computing system, a second task for the first autonomous vehicle to perform while the first autonomous vehicle is in the idle state (when the highest priority task in the queue is completed the next highest priority task is executed – see at least 6:25-35).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Poeppel and Herbach to determine a second task, as further taught by Herbach, to perform useful functions when the vehicle lacks any specific instructions as to what to do next (Herbach at 3:31-34). 
Regarding claim 20, Herbach further teaches:
wherein each of the plurality of candidate tasks are associated with a priority (designation of a level of priority of the fallback task may be include with the instructions – see at least 5:18-31), and wherein determining the task for the autonomous vehicle to perform while the autonomous vehicle is in the idle state comprises determining the task for the autonomous vehicle based at least in part on the priorities associated with the plurality of candidate tasks (task overseer module may also contain instructions for determining when tasks should be performed in relation to one another; in other words, managing a task queue – see at least 4:3-18).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Poeppel and Herbach to prioritize task and determining tasks based on prioritization, as further taught by Herbach, to perform useful functions when the vehicle lacks any specific instructions as to what to do next (Herbach at 3:31-34). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Herbach in view of Poeppel.

Regarding claim 17, Herbach fails to teach but Poeppel discloses decreasing autonomous vehicle power consumption and teaches:
obtaining one or more environmental parameters associated with at least one of an environment in which the autonomous vehicle is operating or the service entity (vehicle computing system 108 can determine locations and amount of autonomous vehicles – see at least ¶ [0037]; environmental parameter = locations of other autonomous vehicles; predicted demand for an event may be determined by vehicle computing system 108 – see at least Fig. 3 and ¶ [0034], [0036]; environmental parameter = demand and event; environmental parameters – see at least ¶ [0037]); and determining the task for the autonomous vehicle to perform while the autonomous vehicle is in the idle state based at least in part on at least one of the one or more environmental parameters (vehicle computing system 108 can consider the amount of available resources and demand to determine a location for vehicle 102 to park, i.e. pre-position – see at least ¶ [0040]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and device for fallback request for autonomous vehicles of Herback to provide for obtaining environmental parameters and determining the task based on the environmental parameters, as taught by Poeppel, to pre-position vehicles to meet expected demand (Poeppel at ¶ [0020]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/             Primary Examiner, Art Unit 3666